Case 2:21-cv-00985-TAD-PJH Document 1-1 Filed 04/13/21 Page 1 of 3 Veonk 5

—s

JIMMY RANDLE : 147" JUDICIAL DISTRICT COURT WK
vs. no.J.035-0002 } : CALCASIEU PARISH i?
PINNACLE ENTERTAINMENT, INC. : STATEOF LOUISIANA | . = af

D/B/A L’AUBERGE CASINO LAKE

CHARLES
Akh tS fey a abctrs [Qe
FILED: we I iopac 4 2 es

CLERK OF COURT ©

 

PETITION FOR DAMAGES
The petition of JIMMY RANDLE, a person of the full age of majority, and a resident of
the PS OANNE Bet of Louisiana, who with respect represents:
FEB 25 2021 L
—Defendan-PINNACLE ENTERTAINMENT, INC., D/B/A L’AUBERGE CASINO
LAKE CHARLES, (“L’ AUBERGE”) 777 L’ Auberge Av, Lake Charles, Louisiana, is a foreign
corporation authorized to do and doing business in the State of Louisiana who may be served
through its registered agent for service of process, C T Corporation System, 3867 Plaza Tower
Drive, Baton Rouge, Louisiana 70816.
2.
On January 28, 2020, JIMMY RANDLE, was a patron at L-AUBERGE, Mr. Randle
went to the men’s restroom, upon entering and after taking only a few steps into the area, he slipped
on a wet substance located on the floor, which led to severe and debilitating injuries. It was
determined that the source of the wet substance was water. Immediately after falling, a security
guard heard him screaming and came into the area, which was later roped off. All of Plaintiff's
injuries are 100% caused by the negligence of the Defendant. PROCESSED
3, ‘Mate: FEB 24 202
As a result of the accident described hereinabove, PLAINTIFF sustained severe injuries
including, but not limited to: his head, shoulders and tailbone, from which he has suffered and will

continue to suffer greatly, and as a result of which he is entitled to recover reasonable damages,

which exeeeds $75,000.00, forthe following items, cowie IHD AMAA MIE

Fung Date: 01 21/2021 12.00 AM Page Count: 3
a) Loss of enjoyment of life; Case Number: 2021000353
Document Name: PETITION

 

b) Physical pain and suffering, mental anguish and disability, plus
permanent impairment of physical function, all past, present and
future;

c Loss of earning capacity, loss of wages, past, present and future; °
! apn Res past : EXHIBIT

 
Case 2:21-cv-00985-TAD-PJH Document 1-1 Filed 04/13/21 Page 2 of 3 PagelD#: 6

d) Medical expenses from date of injury to present;
e) Future medical expenses;
f) Travel expenses for obtaining medical treatment, past, present and
future;
4,

The above-described accident was caused by the fault of Defendant, PINNACLE, in the
following non-exclusive particulars:
a) Failure to maintain the premises in a safc condition;
b) Failure to inspect the premiscs to insure against unsafe conditions,
c) Failure to warn customers of unsafe conditions on the premises;
d) Failure to properly patro! and supervise the premises;

e) Allowing the premises to become dangerous without taking
precautions to safeguard their customers,

f) Allowing its facility to be designed and constructed in such a
manner to allow such dangerous conditions occur;

g) Failure to properly maintain public areas; and
h) Any other acts of negligence, which may be proven at the trial of
this matter.
5.

On aforementioned date and time, JIMMY RANDLE was a patron at all times pertinent
hereto. Furthermore, photographs were taken at the scene and a report was made, Due to Mr.
Randle having to pick up his minor children up from school, he did not immediately go seek
medical attention, but did go to the emergency room shortly thereafter.

6.
JIMMY RANDLE in no way contributed to the occurrence and had no opportunity to
avoid the incident and subsequent injuries.
7.

Defendants, L,-AUBERGE, are solely responsible for al! damages sustained by Plaintiff.

WHEREFORE, JIMMY RANDLE, PRAY THAT:

I. Defendants, L7AUBERGE be duly served with a copy of this petition and cited to

answer same in accordance with law.

I. After lapse of all legal delays and duc proceedings had, there be judgment herein
Case 2:21-cv-00985-TAD-PJH Document1-1 Filed 04/13/21 Page 3 of 3 PagelD#: 7

in favor of Petitioner, JIMMY RANDLE, and against Defendants, PINNACLE, for damages as
are reasonable in the premises, including but not limited to past, present, and future pain, suffering
and mental anguish, past, present and future medical expenses, loss of enjoyment of life and loss
of consortium.

Ill. Further prays for full, general and cquitable relief and for all orders and decrees

necessary and proper in the premises.

RESPECTFULLY SUBMITTED:

_—
“BRENT A. HAWKINS #30547
THE HAWKINS LAW GROUP
1417 Hodges Street
Lake Charles, Louisiana 70601
Telephone: (337) 210-8811
Facsimile: (337) 210-8855

PLEASE SERVE:

PINNACLE ENTERTAINMENT, INC.
Through their registered agent

C T CORPORATION SYSTEM

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816
